Appeal from a decision of the Unemployment Insurance Appeal Board, filed March 29, 1996, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Claimant was employed as a salesperson dealing in plumbing and heating supplies until he was discharged for submitting false reports regarding his sales calls and failing to make customer contacts. An employee’s submission of false reports to an employer has been found to constitute disqualifying misconduct (see, Matter of Dennis [Westgate Nursing Home—Sweeney], 233 AD2d 730, lv denied 89 NY2d 811). Accordingly, we conclude that substantial evidence supports the decision finding that claimant lost his employment under disqualifying circumstances. Claimant’s remaining contentions have been examined and found to be unavailing.
Crew III, J. P., White, Casey, Yesawich Jr. and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.